          Case 1:16-cv-00221-CKK Document 31 Filed 10/18/18 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


AMERICAN CIVIL LIBERTIES                       )
UNION, et al.,                                 )
                                               )
        Plaintiffs,                            )
                                               )
        v.                                     )
                                               )               Case No. 1:16-cv-221 (CKK)
UNITED STATES DEPARTMENT                       )
OF HOMELAND SECURITY, et al.,                  )
                                               )
       Defendants.                             )
                                               )
                             TWELFTH JOINT STATUS REPORT
       The parties to this Freedom of Information Act (“FOIA”) matter respectfully submit this

Twelfth Joint Status Report in response to the Court’s July 18, 2018 Order.

                                          BACKGROUND

       This lawsuit arises out of a FOIA Request (the “Request”) dated May 13, 2015 for

records concerning the government’s Countering Violent Extremism (“CVE”) programs. 1 On

July 18, 2018, the parties filed their eleventh joint status report, informing the Court of the status

of Defendants’ responses to Plaintiffs’ FOIA Request. ECF No. 29. That same day, the Court

ordered the parties to file a further joint status report on or before October 18, 2018.

                                       UPDATED STATUS

       The parties continue to confer regarding Defendants’ responses to Plaintiffs’ Request.

Defendants state the following regarding their production of responsive, non-exempt records: 2



1
  Plaintiffs’ FOIA claims against Defendant Department of Education pertain only to a FOIA
request dated October 15, 2015 concerning CVE.
2
  Plaintiffs do not concede that the searches Defendants have conducted to this point are
adequate or that the material Defendants have withheld in part or in full is properly subject to
exemption.


                                                   1
           Case 1:16-cv-00221-CKK Document 31 Filed 10/18/18 Page 2 of 3



       Department of Homeland Security. Pursuant to the processing and production schedule

in the parties’ December 21, 2016 Joint Status Report, the Department of Homeland Security

(“DHS”) Privacy Office made interim productions on July 30, 2018, August 30, 2018, and

September 28, 2018. The DHS Privacy Office will continue its processing and release of records

in accordance with the December 21, 2016 Joint Status Report.

       Pursuant to the March 20, 2017 Joint Status Report, the National Protection and

Programs Directorate (“NPPD”) at DHS made an interim production or response on July 31,

2018, August 31, 2018, and September 27, 2018. 3 NPPD will continue its processing and release

of records in accordance with the March 20, 2017 Joint Status Report.

       Department of State. Pursuant to the processing and production schedule in the parties’

July 18, 2018 Joint Status Report, the Department of State (“State”) made an interim production

or response on July 31, 2018, August 30, 2018, and September 28, 2018. 4 State will continue its

processing and release of records in accordance with the July 18, 2018 Joint Status Report.

       In the July 18, 2018 Joint Status Report, the parties informed the Court that they were

discussing the scope of the FOIA requests to State, DHS Privacy Office, and DHS NPPD. Since

then, the parties have reached agreement with respect to certain limitations with respect to the

FOIA request to DHS NPPD. The parties will continue to discuss the scope of the FOIA

requests and respectfully ask that the Court provide them additional time for these discussions to

proceed.




3
  NPPD determined that all pages processed during August and September were nonresponsive
or duplicative.
4
  State determined that the document processed during July was exempt from production.


                                                 2
         Case 1:16-cv-00221-CKK Document 31 Filed 10/18/18 Page 3 of 3



                                  REQUESTED COURT ACTION

       The parties respectfully suggest that the Court order the parties to file a joint status report

no later than January 18, 2019.

Dated: October 18, 2018                       Respectfully submitted,

 /s/ Hugh Handeyside                                  JOSEPH H. HUNT
 Hina Shamsi                                          Assistant Attorney General
 Hugh Handeyside
 American Civil Liberties Union Foundation            MARCIA BERMAN
 125 Broad Street, 18th Floor                         Assistant Branch Director
 New York, NY 10004                                   Federal Programs Branch
 Phone: (212) 284-7321
 Fax: (212) 549-2654                                  /s/ Kevin M. Snell
 E-mail: hshamsi@aclu.org                             KEVIN M. SNELL
 hhandeyside@aclu.org                                 Trial Attorney
                                                      United States Department of Justice
 Arthur B. Spitzer                                    Civil Division, Federal Programs Branch
 American Civil Liberties Union of the                1100 L Street N.W.
 Nation’s Capital                                     Washington, D.C. 20530
 4301 Connecticut Avenue NW, Suite 434                Phone.: (202) 305-0924
 Washington, D.C. 20008                               Fax: (202) 616-8470
 Phone: (202) 457-0800                                E-mail: Kevin.Snell@usdoj.gov
 Fax: (202) 457-0805
 artspitzer@aclu-nca.org                              Attorneys for Defendants

 Attorneys for Plaintiffs




                                                  3
